Citation Nr: 1425807	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-06 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of a stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel







INTRODUCTION

The Veteran had active duty service from October 1967 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board remanded this matter in March 2012 to obtain outstanding treatment records and schedule a VA examination.  The development was substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule a VA examination.

The Veteran filed a claim for service connection for residuals of a stroke.  VA treatment records indicate that he fully recovered after his stroke in 2004; however, in his notice of disagreement he indicated that he has had residual numbness of the face, dizziness, and leg pains since the stroke.  Treatment records dated during the pendency of this claim show reports of numbness of the right and left sides of his body.  The Veteran had a VA examination in August 2012.  The examiner addressed the Veteran's hypertension and provided a positive opinion linking the Veteran's stroke to his service-connected diabetes mellitus, type II.  The examiner did not address the Veteran's contentions of having residuals from his stroke.  For the Board to grant service connection there must be evidence of a current disability.  Since the August 2012 examiner did not indicate whether the Veteran has experienced residuals from his stroke during the pendency of the claim, the Board finds that a remand is warranted to address this issue.


Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated since October 2012 and associate them with the claims file.

2. Then schedule the Veteran for a VA examination to determine whether he has experienced residuals from his stroke at any time during the pendency of his claim.  The examiner must be provided the claims files, copies of pertinent records on VBMS and Virtual VA, and a copy of this remand for review.  The examiner must indicate review of these items in the examination report.

The examiner should indicate whether the Veteran has had any residuals from his stroke during the pendency of the claim.  The examiner should address the Veteran's complaints of facial numbness, numbness of the left and right sides of his body, and dizziness, and indicate whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's symptoms are residuals of his stroke.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Then, readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



